Citation Nr: 0519020	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-19 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a contusion to the 
right knee.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to September 
1947, including combat in the European Theater during World 
War II.  During his period of active service the veteran 
earned several awards including the Combat Infantryman Badge 
and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Little Rock, Arkansas.  In June 2000, the RO granted the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling effective December 30, 1999.  The RO also 
denied the veteran's claim to reopen his service connection 
claim for a contusion of the right knee because no new and 
material evidence had been submitted.

In June 2005 the Board received a motion to advance this case 
on the Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated September 1984, the RO 
denied the veteran's claim of entitlement to service 
connection for a contusion of the right knee.

2.  The new evidence submitted subsequent to the September 
1984 decision does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  PTSD is primarily manifested by depression, nightmares, 
anger, and some difficulty with delayed recall, which are 
consistent with some difficulties in establishing and 
maintaining effective work and social relationships.  

4.  He is oriented without delusions, hallucinations, 
obsessional rituals, illogical speech, near continuous panic 
or depression affecting his ability to function 
independently, spatial disorientation, neglect of personal 
appearance or hygiene, or an inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's September 1984 final decision denying the veteran's 
claim for service connection for a right knee contusion, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1994); 38 C.F.R. § 3.156 (1999).

2.  The schedular criteria for the assignment of a rating of 
50 percent, and no more, for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim for entitlement to service 
connection for a contusion to the right knee in March 1948.  
The RO again denied service connection for a contusion to the 
right knee in October 1975 and September 1984.  There were no 
appeals and the RO's decisions are final.  See 38 U.S.C.A. § 
7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen his claim for 
service connection for a right knee contusion in November 
1999.  In June 2000 the RO denied the claim.  The veteran has 
appealed.  The Board initially notes that the regulations 
pertaining to reopened claims were revised, effective on 
August 29, 2001. 67 Fed. Reg. 49590 (July 31, 2002).  The 
veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001). Consequently, the Board is deciding this appeal 
under the older version of the regulations.

Under section 3.156 of the Code of Federal Regulations, as 
was in effect in November 1999 when the veteran filed to 
reopen his claim for service connection for a right knee 
contusion, when presented with a claim to reopen a previously 
finally denied claim, VA must determine if new and material 
evidence has been submitted.  For the purpose of the 
veteran's claims, new and material evidence is defined as 
follows: New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

At the time of the RO's September 1984 denial of the claim, 
the RO found that the there were no residuals of the 
veteran's service-incurred right knee contusion.

Evidence received since the RO's September 1984 decision 
includes a September 1984 VA examination and numerous VA 
progress notes relating to the veteran's post-traumatic 
stress disorder.

This evidence, which was not of record at the time of the 
RO's September 1984 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
these records are not material under the regulations because 
none of it contains medical evidence of any residuals of a 
right knee contusion.  The September 1984 VA examination 
showed that, "The right knee functions rather normally and 
[the examiner] could not detect much difference between it 
and the opposite counterpart on physical examination."  Some 
of the VA progress notes, specifically from May 1999 and 
January 2002, note that the veteran subjectively complains of 
degenerative joint disease and ambulates with a cane.  It 
does not relate to an unsubstantiated fact, specifically that 
the veteran has residuals of a right knee contusion.  As was 
noted above, medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  The new evidence does 
not link appellant's asserted degenerative joint disease to a 
right knee condition during service.  Accordingly, this 
evidence does not pertain to one of the evidentiary defects 
which was the basis for the RO's September 1984 decision and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board therefore 
finds that the submitted evidence does not bear directly and 
substantially upon the issue at hand, that the evidence is 
not probative of the issue at hand, and is not material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Therefore, the claim is not reopened.

II.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that a higher initial evaluation is 
warranted for PTSD.  

The history of the veteran's PTSD, see 38 C.F.R. § 4.1, shows 
that he was first diagnosed with PTSD in May 1999.  He has 
been treated since that time as an outpatient at the Poplar 
Bluff VA Medical Center.

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411 and is currently evaluated as 30 
percent disabling.  Under DC 9411, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is described as some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

Here, the evidence for direct consideration in evaluating the 
veteran's PTSD claim includes a VA PTSD examination report 
from March 2000, a VA Compensation and Pension Mental 
Disorders examination report from January 2003, numerous VA 
progress notes from between June 2002 and December 2004, and 
a second VA Compensation and Pension Mental Disorders 
examination report from January 2005.

The March 2000 VA PTSD examination report gave the veteran a 
GAF score of 65 and showed that his current symptoms included 
waking up every night and having difficulty going back to 
sleep.  The veteran sat with his back to the wall in 
restaurants and his wife did the grocery shopping, stating it 
gets "crowded on him."  He said he could concentrate "if 
he can get the thoughts of combat out of his mind."  He 
would wake up in a cold sweat and scream, although he 
reported it was much better at the time of the examination.  

Upon Mental Status examination the veteran was adequately 
groomed, appropriately dressed, was cooperative, maintained 
good eye contact, had a pleasant attitude, and exhibited a 
normal range of psychomotor behavior.  The veteran's affect 
was euthymic to mildly depressed.  He was able to smile 
appropriately at times.  He would get tearful frequently 
during the interview session when talking about combat 
experience.  Speech was clear, coherent, goal directed, 
logical, and had a normal cadence.  The veteran denied 
present thoughts of homicide or suicide at that time, saying 
that was the one thing he learned from the bible, "don't 
kill yourself," and that after he got out of the service he 
had no thoughts of taking another human's life.  He denied 
clear hallucinations but reported something was waking him 
up.  He also denied any delusions or paranoid thoughts.  
After performing tests, the examiner found that attention was 
fair, concentration was moderately compromised, intellect 
seemed average, insight seemed fair, and judgment was grossly 
intact.

In a June 2002 VA progress note the veteran was listed as 
having a GAF score of 56.  It noted that he did have some 
breakthrough depression two days a week which was 
insignificant.  He was sleeping better but still woke at 3:00 
a.m.

In a VA progress note from July 2002, the veteran reported 
irritability and anger that were under control, as well as 
increased depression.  He denied suicidal ideation.

An August 2002 VA progress note showed that the veteran 
experienced nightmares, anger, and depression with some 
suicidal ideation.  He denied intent to harm himself or 
others.

A September 2002 VA progress note listed an inventory of the 
veteran's medication.  It noted that his symptoms were under 
better control than one-year prior but that he still had some 
urges to hurt others, which he did not act upon.  He denied 
suicidal or homicidal ideation and was given a GAF score of 
54. 

In an October 2002 VA progress note the examiner reported 
that medication changes seemed to be helping to reduce the 
severity of his nightmares but in the morning his bed would 
be torn up and he would feel drugged out.  The veteran 
reported periods of depression with suicidal ideation and 
feelings of worthlessness.  He also reported increased 
problems with anger and leaving situations to try to calm 
himself.

According to a November 2002 VA Treatment Summary the veteran 
suffered from depression with suicidal ideation and 
experienced significant problems with memory and 
concentration.  He also experienced significant sleep 
problems with frequent waking, severe nightmares of combat 
experiences, and kicking in his sleep to the extent that his 
wife will not sleep with him.  He experienced flashbacks of 
combat with accompanying feelings of fear and anger.  The 
veteran experienced intrusive thoughts of combat that 
precipitated periods of sadness and crying.  He drank alcohol 
heavily in the past in an attempt to deal with his PTSD.  
Further symptomatology included experiencing significant loss 
of interest and decreased participation in significant 
activities and feeling of detachment and estrangement from 
others.  He isolated himself due to feelings of anxiety, 
anger and irritability with frequent conflict with others in 
social situations.  The veteran was unable to obtain 
employment due to severe impairment in his social relations, 
thought processes and depression.  The examiner believed that 
the veteran's PTSD symptoms were chronic and severe in nature 
and have resulted in significant impairment in his daily 
functioning, including vocational functioning, social 
interactions, thinking processes and mood.  The examiner also 
thought that, though the veteran was undergoing treatment for 
PTSD, he remained significantly impaired and had a poor 
prognosis for significant improvement in his functioning.

A November 2002 VA progress note showed symptoms including 
nightmares, problems with anger, and depression without 
recent suicidal ideation.

The January 2003 VA Compensation and Pension Mental Disorders 
examination report listed the veteran as having a GAF score 
of 68 and showed that the veteran complained of memory 
problems and nightmares.  He had memories of "blood and 
killing."  He said the snow reminded him of different places 
where his friends were torn to pieces.  The veteran stated 
that though he slept very well he would wake up at 2:00 or 
3:00 in the morning and be unable to go back to sleep after 
15 to 20 minutes.  He was trying to hold his temper but it 
would get out of hand at times and he said, "I don't know 
what is causing it, and I say words I don't say otherwise.  
Kind of abusive at times and it is no one's fault and it 
bothers me."  He was not physically abusive at that time.  
He stated he used his wife as a punching bag upon return from 
the military but he learned long ago not to strike at people, 
stating, "I know it never leaves me, but I hope I never hurt 
anybody again."  He admitted to symptoms of hypervigilence, 
stating he sat with his back to the wall at restaurants and 
had increased startle response.  Sometimes he would wake up 
having bruises all over, stating it might be from "hitting 
his arms" around the bed.  The veteran was trying to avoid 
thoughts and feelings contributory to his past traumatic 
events.  He avoided watching war movies and said that he did 
not enjoy life as much as he used to, stating it was 
different.

Upon mental status examination the veteran appeared clean, 
normally groomed, and appeared his stated chronological age.  
He was cooperative, he maintained good eye contact, and he 
exhibited some decreased range of psychomotor behavior.  His 
affect was neutral and somewhat constricted.  His speech was 
clear, coherent, goal directed and had a normal cadence.  He 
denied any active suicidal thoughts, but admitted to a 
history of having homicidal thoughts in the past.  At times, 
the veteran admitted, he heard voices, but somebody 
"hollers" for help or medics, "just puts me right back to 
where I was and you go over, and too bad, all you can do is 
to give a shot of morphine."  He admitted getting paranoid, 
that people were out to get him or that he was being watched.  
He tried not to be around a lot of people, and that his 
paranoid thoughts came from combat for the most part.  He 
also said that if he went to the grocery store without his 
wife he would go back to his car after 20 minutes.  If he 
went with his wife, however, he would stay in the car in the 
parking lot until she came back because she took a longer 
time with the groceries.  After performing tests the examiner 
found that attention and concentration were moderately 
compromised, intellect seemed average, and insight and 
judgment were fair at that time.

A January 2003 VA progress note showed that the veteran 
experienced significant problems with anger and worried what 
might happen if he lost control.  He also experienced severe 
periods of depression with suicidal ideation, but stated he 
would not harm himself "due to his beliefs that suicide is 
wrong."  He continued to experience sleep problems and 
combat nightmares.  

A March 2003 VA progress note continued to show trouble 
sleeping, nightmares, jumping out of bed, periods of anger, 
and depression without suicidal ideation.

In an April 2003 VA progress note showed that he denied 
suicidal and homicidal ideation and reported the veteran's 
medications.  He was given a GAF score of 55.

A second April 2003 VA progress note showed the veteran 
reported waking several times per night, often due to 
nightmares.  He also reported periods of anger and 
irritability but no suicidal or homicidal ideation.

A June 2003 VA progress note showed that the veteran 
continued to experience combat related nightmares and 
intrusive thoughts.  The veteran stated he becomes angry 
frequently but he is able to control it.  He said he was 
frequently depressed with thoughts of hopelessness.  He 
stated that he would not harm himself because of his 
religious convictions but if it was not for that he would 
probably already be dead.  

The veteran was also seen for his PTSD in July 2003, as shown 
by a VA progress note from that date.  This note reported 
that the veteran had a very difficult time recently.  The two 
recent holidays were hard for him to cope with, and then the 
mother of his 8 year-old grandson took him away.  His son 
obtained custody of his grandson, however he was to be 
returned in two weeks.  The veteran feared his daughter-in-
law might run off with his grandson.  The veteran related 
that he did not want to harm his daughter-in-law, however he 
killed her twice in nightmares in the past week.  He was 
dreaming of the situation where a German boy tried to kill 
him with piano wire and the vet killed him with his bare 
hands, except in the nightmare the German turns into the 
woman who has taken his grandson.  This was very disturbing 
to the veteran.  He also reported having frequent intrusive 
thoughts of the war during the day.  He was sleeping "fair" 
when he did not experience nightmares.  He also reported 
periods of depression with fleeting suicidal ideation, though 
he denied intent to harm self or others.  

In an August 2003 VA progress note the examiner reported that 
he found that the veteran appeared upset when he came in, 
that he continued to experience problems sleeping including 
nightmares.  He would jump out of bed.  He experienced 
frequent intrusive thoughts of combat even when he tried hard 
to keep his mind occupied.  He related that his mind always 
ended up back in that bloody valley where all his buddies 
died.  He wondered why he lived and they did not.  The 
veteran related that his grandson who had been taken away was 
back home.  He also reported periods of anxiety and stated 
that his exaggerated startle response has been worse lately.  

Another VA progress note, this one from September 2003, noted 
that the veteran continued to have problems sleeping, 
problems with anger, and periods of depression including 
suicidal ideation.  His grandchildren wanted him to go to 
their school and talk about his experiences in the war.  He 
wanted to but he did not think he could get through it 
without breaking down.

A VA progress note from October 2003 showed that the veteran 
had difficulty getting things accomplished around his home 
due to low motivation and energy.  The veteran reported that 
he has been more troubled with memories of combat events.  He 
became upset and tearful when discussing his memories.  He 
related that a girl wanted to interview him about the war for 
school and that he would try to talk to her but he did not 
know if he could do it or not.  The veteran continued to have 
problems sleeping, nightmares, anger, and depression without 
suicidal ideation.

A December 2003 VA progress note showed that the veteran 
continued to have problems sleeping, intrusive thoughts, and 
that he was doing better with his anger.  He still had bouts 
of depression without suicidal ideation.  

In a January 2004 VA progress note, the examiner noted that 
the veteran had been helping out with the VFW but was 
quitting because it was too stressful for him.  He reported 
experiencing more problems with anger, as well as sleep 
problems and nightmares, intrusive thoughts, and depression 
without suicidal ideation.  

A February 2004 VA progress note showed that the veteran had 
trouble sleeping in that he would wake up around 2:00 or 3:00 
in the morning and be unable to return to sleep.  He reported 
significant periods of anger, which he was able to control, 
but he stated that was one of the reasons he was getting out 
of the VFW.  He reported periods of depression but no 
suicidal ideation.  

A VA progress note from April 2004 showed that the veteran 
recently suffered from a severe nightmare, after which he 
woke up on the floor with his arm bleeding and his other arm 
bruised and sore.  He related he was dreaming of an incident 
that occurred when he was outside of Frankfurt; they had just 
moved through a cemetery when some German soldiers came 
around a corner.  He fired his rifle and missed and jumped to 
take cover.  He apparently jumped out of bed at that time and 
fell hard to the floor.  The veteran had been sleeping 
poorly, and reported that his nightmares had not been as 
frequent, however they were more vivid when he did have them.  
He often dreamed of hand-to-hand combat.  The veteran 
reported irritability with others but no loss of control.  He 
reported some significant periods of depression but no 
suicidal ideation.

The August 2004 VA progress note showed that the veteran had 
periods of irritability, but no loss of control, as well as 
periods of depression including fleeting suicidal ideation.

A VA progress note from September 2004 showed that the 
veteran was sleeping fairly well but still experienced 
nightmares.  He had some problems with anger but no loss of 
control.  At times he would leave and drive around when 
depressed or angry until he calmed down.  He admitted to 
fleeting suicidal ideation but stated he would not harm 
himself because of his family.  He also related that if it 
were not for his family he "would probably not be around."  
He was discouraged about the future.

An October 2004 VA progress note showed that the veteran 
still suffered from problems sleeping, depression with 
fleeting suicidal ideation, and wondered why he was still 
here.  He would not harm himself and controlled his anger 
recently.

Another VA progress note from November 2004 showed that the 
veteran continued to experience combat nightmares.  At times 
he was so overwhelmed with memories that he would scream and 
hit the wall to try to block out the memories of body parts 
flying around and other trauma he witnessed.  The veteran 
reported periods of anger, depression often triggered by 
memories of the war, as well as some suicidal ideation which 
he "pushes out of his mind."  

A VA progress note from December 2004 showed that the veteran 
had episodes of anger and wanted to hit people, but he 
controlled it.

According to the January 2005 report of VA Compensation and 
Pension examination for Mental Disorders the veteran had a 
GAF score of 55.  His reported symptomatology included 
flashbacks and nightmares.  He was frequently troubled by 
images of his buddies being blown apart, stating that he 
experienced flashbacks as often as two or three times per 
day.  Nightmares were a little less frequent.  At times he 
would become angry and aggravated, but he has learned not to 
take it out on anyone.  He reported experiencing depression 
but denied suicidal ideation.  

Upon mental status examination the veteran's speech was clear 
and discernable, his mood and affect were appropriate, and he 
was cooperative and agreeable during the evaluation.  A 
Folstein mini-minimal status examination was administered and 
the veteran scored 29 out of 30.  The veteran was oriented to 
date, year, month, and place.  He had no difficulty with 
immediate recall but on delayed recall he could only recall 
two of the three words he had been asked to remember.  On the 
attention and calculation portion of the examination he was 
unable to do serial sevens but was able to spell the word 
"world" backward correctly.  There were no language 
problems and no abnormal mental trends involving delusions or 
hallucinations.  The veteran denied any present thoughts of 
suicide or homicide.

After reviewing the above evidence, it is apparent that the 
service connected PTSD is having an adverse effect on the 
ability of the veteran to function.  His GAF scores are 
consistently in the mid-50's which fall somewhere between 
serious and moderate symptoms.  He is often irritable and is 
able to control his anger, though he has "hit the wall" and 
screamed to block out the memory of body parts flying around.  
He had to quit helping out at the VFW because the stress was 
too much for him.  He suffers from some depression as 
reported in numerous VA progress notes.  The January 2003 VA 
examination report showed he sits with his back to the wall 
in restaurants and avoids crowds in the grocery store.  The 
appellant suffers from severe nightmares and chronic sleep 
impairment and has some difficulty with recall.

Based on the foregoing, and with consideration given to 
38 C.F.R. § 4.7 and the doctrine of reasonable doubt, the 
Board finds that the evidence is sufficient to establish that 
there is currently occupational and social impairment 
sufficient to warrant a 50 percent evaluation.  

The evidence does not support the award of a 70 percent 
rating because there is not occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood, due 
to such symptoms as: obsessional rituals which interfere with 
routine activities; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; and inability to 
establish and maintain effective relationships. As such, a 
rating in excess of 50 percent is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
February 2004 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to tell VA about any other records that 
might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2004 supplemental statement of the case 
(SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The veteran has 
been afforded medical VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

The claim for service connection for a contusion of the right 
knee is not reopened.

An increased rating to 50 percent for post-traumatic stress 
disorder is granted, subject to regulations governing awards 
of monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


